235 F.2d 49
UNITED STATES of America, Appellee,v.Benjamin ROCKOWER, Petitioner-Appellant.
No. 371.
Docket 23978.
United States Court of Appeals Second Circuit.
Argued May 17, 1956.
Decided June 29, 1956.
Writ of Certiorari Denied November 5, 1956.

Leonard P. Moore, U. S. Atty., Eastern District of New York, Brooklyn, N. Y. (Marie L. McCann, Asst. U. S. Atty., Brooklyn, N. Y., of counsel), for appellee.
Florence M. Kelley, Legal Aid Society, New York City (Jerome T. Orans and Norman Roy Grutman, New York City, of counsel), for petitioner-appellant.
Before MEDINA, LUMBARD and WATERMAN, Circuit Judges.
PER CURIAM.


1
We affirm on the opinion of Judge Byers, reported at 136 F. Supp. 225, and on the further ground that the appellant has not proved the representation afforded him was inadequate. This court is indebted to assigned counsel for their assistance.


2
Affirmed.